Citation Nr: 1127196	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has PTSD.  

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's major depressive disorder is related to active duty or any event or injury during active duty.  

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's anxiety is related to active duty or any event or injury during active duty.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, major depressive disorder and anxiety, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in January 2008, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  Correspondence dated in June 2008 provided the specific notice required for claims for service connection for PTSD based on in-service personal assault. 38 C.F.R. § 3.304(f)(3).

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment and personnel records, private medical records, VA medical records, medical records from the Social Security Administration (SSA), a December 2009 response from the U.S. Armed Services Center for Unit Records Research (CURR) (now the U.S. Army and Joint Services Records Research Center (JSRRC)) stating that the Veteran's reported stressor of witnessing a man shot and killed could not be verified, the Veteran's statements in support of his claim, lay witness statements, and the transcript of a May 2011 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  

A VA examination and opinion with respect to the issue on appeal was obtained in November 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's claims file, CPRS, and psychology file, and the results of a clinical interview and clinical tests.  It considers all of the pertinent evidence of record, to include the statements of the Veteran, and provides a rationale for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In particular, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

If PTSD is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he now has a psychiatric disability, either PTSD, major depression and/or anxiety, as a result of active duty.  He has identified two incidents during active duty that were stressors.  In the Philippines, he witnessed two security guards kill a person who had pulled out a knife by shooting him several times.  

In addition, while on ship in the Philippines, he went through an initiation that he believes was worse than anyone else went through.  He was called below to see the chief and went into a room where he was grabbed by two men.  A third man was apparently an authority figure and left shortly thereafter.  The two men stripped him, held him face down, and spread grease from the back of his testicles into his anus and to the top his buttocks.  He was unable to shower until the next day.  He spoke to other people on the ship about it and they said it was something everyone had to go through.  During his hearing, the Veteran stated that he did not incur any tears or injuries during the assault.  He also stated that he had no psychiatric problems before active duty.  

In a July 2008 statement, the Veteran's ex-wife stated that she knew the Veteran since they were teenagers, before he went into the service.  She reported that when he came from the Philippines he was very depressed and withdrawn, and did not let anyone close to him physically or emotionally.  She stated that he later told her about the two stressful incidents.  

In a January 2010 statement, the Veteran's brother stated that when the Veteran returned from the Philippines in 1975, the Veteran told him about the personal assault and how humiliated and angry it made him.  The Veteran currently said that it still bothered him.  The Veteran's brother also stated that the Veteran told him about seeing a man killed in from of him in Subic Bay.  

The Veteran's service treatment records reflect that in September 1976 he was evaluated by psychiatry for suitability for continued service because of a recent civilian arrest.  The evaluation resulted in an impression of no severe "Psy." disorder.  The report notes that there was no evidence of psychosis, neurosis or personality disorder, just some immaturity that the Veteran appeared to be resolving.  The report notes that there was no evidence for "ad. separation on Psy. grounds."  The report of the Veteran's July 1977 separation medical examination provides that his clinical psychiatric evaluation was normal, and identifies no defects or diagnoses.  The Veteran's separation report of medical history provides that he denied all pertinent symptoms, and provides no pertinent physician's summary and elaboration.  

The Veteran's service medical and personnel records reflect no injuries from a personal assault, and do not reflect any change in his performance after serving on the ship where the personal assault occurred.  

The Veteran's service treatment and personnel records, overall, weigh against his claim as they are negative for complaints, symptoms, findings or diagnoses of PTSD, major depressive disorder or anxiety.  They also fail to show any symptoms, injuries, or behavioral changes related to an attack on the Veteran.  

Post-service private treatment records reflect treatment for depression, for example in 1999.  However, they are negative for any evidence linking the Veteran's depression to his active duty or any events or injuries during active duty.  

Post-service VA medical records reflect that in January 2008, in terms of PTSD, the Veteran mentioned abuse by his father with occasional flashbacks and nightmares.  He reported medication management for depression since the late 1970's or so, with off and on counseling.  He reported chronic suicidal ideation over many years, with exacerbated anxiety and depression ever since a motor vehicle accident three years earlier, which he felt took away his identity as he was very connected to the motorcycle riding lifestyle.  The Veteran wondered about PTSD as related to motor vehicle accidents and abuse at the hand of his father.  

An August 2008 private psychiatric examination provides that the Veteran reported experiencing intrusive memories of abuse via his father.  He also stated he lost his identity in that he was a "biker" and now could not ride a motorcycle.  He reported a sad mood around job loss and loss of abilities.  The report notes that he had been hospitalized with depression twice in the past, most recently 2 months earlier. 

An April 2009 VA treatment report reflects that the Veteran stated that he felt he should talk about "hazing in military" when "they pulled down my pants."  Later that month, the Veteran focused mostly on a history of sexual abuse at age 12 that persisted until age 13 or 14.  This occurred in the context of a farmhand forcing him and his sister to perform sexual acts.  It also occurred in the context of ongoing sexual abuse of his three sisters by his father and severe physical abuse of the veteran by his father.  

A September 2009 VA medical record reflects that the Veteran was experiencing more anxiety recently.  At first he was unable to think of what this anxiety might relate to, but he talked about having met with someone to discuss filing a claim for service connection related to the hazing/assault while in service, which he had talked about previously, and noted increased anxiety after that.  A November 2009 VA treatment report notes depressive disorder versus childhood PTSD.  

The foregoing post-service treatment reports do not support the Veteran's claim.  They do not show that it is at least as likely as not that he incurred PTSD, major depressive disorder or anxiety during or as a result of active duty or any events or injuries during active duty.

The report of a November 2009 VA examination provides that it was based on a review of the Veteran's claims file, CPRS, psychology file, and the results of a clinical interview, Clinician-administered PTSD Scale for DSM-IV (CAPS-DIAGNOSIS), MMPI-2, and Mississippi Scale for Combat-Related Stress.  It sets forth the relevant history, which included physical abuse by his father.  The examiner noted that the Veteran's records reflected potential sexual abuse by a farmhand at his parents' farm.  The Veteran's VA records also reflected that the Veteran complained of physical abuse from his father beginning at age 5, as well as increasing symptoms of anxiety and depression following a May 2005 motorcycle accident.  The Veteran reported first seeking mental health treatment shortly after separation from the military.  He reported the two stressful incidents during his military service.    

The November 2009 VA examination report also sets forth the Veteran's current subjective complaints and the results of the examination.  The Veteran's MMPI-2 PK scale was elevated compared to the normative sample, but was below the cut-off recommended for PTSD.  His score for the Mississippi Scale was below the cut-off recommended for combat-related PTSD.  The pertinent Axis I diagnoses were major depressive disorder; anxiety disorder, NOS, with mild PTSD symptoms (unrelated to military experiences).  

The examiner stated that overall it did not appear at least as likely as not that the Veteran met the full criteria for PTSD on the basis of his military experiences.  The examiner stated that while the Veteran did endorse some distress when he would think about the "hazing experience" that he went through in the military, overall most of his distress he cited as being secondary to his motorcycle accident that occurred in 2005.  The examiner noted that the Veteran acknowledged that his depression had further increased after that time since being unable to work and feeling more of a sense of worthlessness and helplessness.  The examiner stated that it was likely that there were some symptoms of depression and/or anxiety present since childhood due to the physical abuse that took place by his father.  Those experiences in childhood then likely had a strong predisposition for the Veteran responding negatively to distressing experiences later in life and, as a result, was likely more sensitive to what took place during his time in the military.  As a result, he did perceive this as being extremely distressing for him; however, when assessing symptoms, [the Veteran] related more symptoms to his motorcycle accident.  The examiner noted that the Veteran was diagnosed with major depressive disorder, which did not appear to be related to his military experiences.  He was also diagnosed with anxiety disorder, NOS, with symptoms associated with PTSD related to his motorcycle accident as well as some symptoms being related to physical abuse.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination and clinical results and a review of the medical record.  The examiner explained his opinions with detailed and specific references to the Veteran's pre-service, active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the November 2009 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's post-service psychiatric disability to his active duty.

The Board is aware of the Veteran's contentions that his current psychiatric disability is the result of the two stressful incidents during active duty.  However, they do not constitute medical evidence in support of his claim.  The Veteran is not competent to diagnose the etiology of his disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his current psychiatric disability is related to his active duty or any events or injuries during active duty.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, the Veteran is competent to observe continuity of psychiatric symptoms since the two stressful incidents.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring at the time of, or after, the stressful events as establishing the etiology of the psychiatric disability.  In this regard, the Board observes that at other times the Veteran attributed his current psychiatric symptoms to his post-service motorcycle accident and loss of employment.  As such, the Board finds that the Veteran's assertions are outweighed by the November 2009 VA medical opinion.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disability, to include PTSD, major depressive disorder and anxiety.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disability, to include PTSD, major depressive disorder and anxiety, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


